COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 MGA Insurance Company, Inc. d/b/a           §
 Gainsco Auto Insurance and/or Gainsco                       No. 08-16-00192-CV
 Auto Insurance Agency, Inc.,                §
                                                               Appeal from the
                  Appellant,                 §
                                                              353rd District Court
 v.                                          §
                                                           of Travis County, Texas
 Samla Jift Velasquez-Ramirez,               §
                                                          (TC# D-1-GN-16-002546)
                 Appellee.                   §


                                         ORDER
                                           '

       The Court has received and filed the Appellant’s
                                              '         Unopposed Motion to Dismiss Appeal.

                                               ' set for submission on December 14, 2016.
The appeal is therefore reinstated. The motion is

                                          '
       IT IS SO ORDERED this 6th day of December, 2016.



                                                  PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.